Per Curiam.
An offer to purchase the acquittance of a debt barred by the statute of limitations, is an offer of compromise which shall not prejudice him who made it. The acknowledgment of the debt implied, by the offer, is insufficient to raise a promise to pay it by implication of law, because it would found an implication on an implication, which the law does not allow. Even a direct acknowledgment of the existence of the debt, does not raise such a promise, • unless it be also an admission of a legal obligation to pay ; for if it did, proof of the debt by other' evidence than the debtor’s acknowledgment, would have the -same effect, and the statute, operating not on the debt, but the remedy, would be a dead letter. The remedy being barred, a new obligation would arise, as of course, from the original debt, as its consideration. Such wmuld be the consequence of holding, that the naked existence of the debt unimpaired, as it must be admitted to be, by the effect of the statute, creates a new and independent promise. Again; where there is an express promise, there can be no implication of a promise differing from it; and here there was an express promise, but on a condition not fulfilled, which makes it no better than no promise at all; consequently the admission of the debt, being but a deduction from the express promise, follows the fate of it, of which it was but an accident. As to the position founded on a dictum in the decision of Feather’s appeal, 1 Penn. R. 332, that the statute of limitations does not run against the debts of an insolvent debtor, it is sufficient that no such- point arose there, the question being not on the statute as a bar, but on the effect of lapse of time, as evidence of payment; nor was any such point intended to be settled, when the cause came up at consultation. The provision in the statute that the debts of an insolvent shall nevertheless stand good against his property, was intended to express no more, than that the exemption acquired by his discharge, should extend but to his person. His subsequent earnings are to make satisfaction as if no discharge of his person had taken place. An order made with the assent of two thirds of his creditor, that he be exempt from suit for seven years, would doubtless create an exception; but surely a naked discharge of the person from arrest which presents no obstacle to a recovery by action, would not have that effect, as it would expose the debtor to all the dangers incident to delay, by the death of witnesses and loss of papers, from which the statute was intended to protect him. The action, therefore, was clearly barred.
Judgment affirmed.